Citation Nr: 0930573	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  04-12 298A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUE

Whether the Appellant is the legally entitled to 
apportionment of the Veteran's disability benefits. 

REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law

WITNESSES AT HEARINGS ON APPEAL

Veteran and S.L.Z.

Appellant and H.N.

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1973 to May 
1973.  The Appellant is the Veteran's former spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2003 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In March 2007, the Veteran appeared at a hearing before a 
Veterans Law Judge. In May 2009, the Appellant appeared at a 
hearing before a different Veterans Law Judge.  Transcripts 
of the hearings have been associated with the claims file.

Pursuant to 38 C.F.R. § 20.707, this decision will be signed 
by a panel including each Veterans Law Judge that presided 
over a hearing.  


FINDINGS OF FACT

1. The Veteran and the Appellant were divorced in April 1999. 

2. In April 2003, the Appellant, the Veteran's former spouse, 
filed a claim for apportionment of the Veteran's disability 
benefits.  


CONCLUSION OF LAW

As the former spouse of the Veteran, the Appellant is not 
legally entitled to apportionment of Veteran's disability 
benefits. 38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.50, 
3.450, 3.451 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

The VCAA does not apply to a claim predicated on chapter 53 
of Title 38 of the United Stated Code (38 U.S.C.A. Chapter 
53), governing the apportionment of veterans benefits.  
Lueras v. Principi, 18 Vet. App. 435 (2004).

A claim for apportionment of veterans' benefits is a 
"contested claim" and is subject to special notice 
requirements for the parties in accordance with 38 C.F.R. 
§§ 19.100, 19.101, and 19.102.  During the pendency of the 
appeal, the Veteran died.  As the claim for apportionment is 
denied, any notice deficiencies as to the Veteran or his 
successor in interest is harmless error. 

Factual Background

The Appellant and Veteran were married in September 1974.

In June 1995, the Veteran was granted a nonservice-connected 
pension, effective in March 1995.

According to the divorce order, dated in April 1999, the 
Appellant and Veteran separated in January 1998 and did not 
reconcile or cohabitate thereafter.

In July 1998, the Appellant filed a claim for apportionment 
of the Veteran's pension. 

In a rating decision in August 1998, the RO denied the claim 
for apportionment.  After the Appellant was notified of the 
adverse determination and of her right to appeal she did not 
appeal the denial of the claim, and by operation of law the 
rating decision of August 1998 by the RO became final.  

The Appellant and Veteran were divorced in April 1999.  At 
the time, there was no pending claim or informal claim for 
apportionment prior to the divorce in April 1999.

The Appellant and Veteran did not reconcile or cohabitate at 
any time after they divorced.

In November 2002, the RO granted the Veteran's claim of 
service connection for a psychiatric disorder and assigned a 
70 percent rating and also granted a total disability rating 
for compensation based on individual unemployability, 
effective from May 1994.  

In April 2003, the Appellant filed a claim for apportionment 
of the Veteran's disability benefits.  

In September 2008, during the pendency of the appeal, the 
Veteran died.



Analysis

The Appellant seeks apportionment of the Veteran's disability 
benefits at least for the period of time they were married 
and the Veteran was receiving disability benefits, that is, 
from about January 1998, when they separated, and April 1999, 
when the divorce was final.  She maintains that when they 
were married the Veteran never provided support for her.  She 
does not contest the validity of the divorce. 

All or any part of a veteran's pension or compensation 
benefits may be apportioned.  38 U.S.C.A. § 5307.  

A veteran's pension or compensation may be apportioned if a 
veteran is not residing with his spouse and a claim for 
apportionment is filed for the spouse.  A "general 
apportionment" may be granted on behalf of a veteran's 
spouse, when the veteran is not reasonably discharging his 
responsibility for the spouse's support.  38 C.F.R. § 3.450.  
A "special" apportionment may be paid to the veteran's spouse 
where hardship is shown to exist.  38 C.F.R. § 3.451.

The term "spouse" means a person of the opposite sex who is 
married to a veteran 38 C.F.R. § 3.50(a).  The term 
"marriage" means a marriage valid under the law of the place 
where the parties resided at the time of marriage or the law 
of the place where the parties resided when the rights to 
benefits accrued. 38 C.F.R. § 3.1(j). 

The Appellant filed the current claim for apportionment in 
April 2003.  

The Appellant and Veteran were divorced in 1999 four years 
before the Appellant file her claim for apportionment in 
2003.  As the Appellant was not the Veteran's "spouse," 
when she filed her claim, she is not legally entitled to 
apportionment.  Morrero v. Gober, 14 Vet. App. 80, 82 (2000).

With respect to the arguments regarding apportionment raised 
by the Appellant, the Appellant argues that since the Veteran 
received a total disability rating retroactively to 1994, 
before they were divorce, the retroactive award should also 
relate back to the apportionment claim she filed in July 1998 
when the Veteran was only receiving pension benefits.  

The record shows that in a rating decision in August 1998 the 
RO denied the Appellant's claim for apportionment of the 
Veteran's pension because the apportionment would have caused 
hardship to the Veteran.  The Appellant did not appeal the 
denial of the claim, which became final as a matter of law 
based on the evidence of record.  Stated another way, that 
claim for apportionment in 1998 was finally adjudicated and 
the rating decision is accepted as correct in the absence of 
clear and unmistakable error of fact or law.  And the claim 
of apportionment in 1998 did not remain pending, that is, 
unadjudicated.  38 C.F.R. § 3.160(c).

There is no other claim for apportionment submitted by 
Appellant while she and the Veteran were still married, and 
she has not alleged otherwise.  

The Appellant's claim filed in April 2003 was a new claim for 
apportionment of disability benefits, rather than a 
continuation of the prior claim for apportionment filed in 
1998.  

While it is true that the Veteran received a retroactive 
award, the award does not in any way change the facts that 
existed in 1998, when the Appellant filed her initial claim 
for apportionment and the claim was denied and finally 
adjudicated.  In other words, the Veteran's financial status 
from January 1998 to April 1999 was not changed as result of 
the RO's rating decision in November 2002, and the receipt of 
compensation retroactively can not serve as a basis for 
awarding the Appellant apportionment of the Veteran's 
disability before April 1999. 


As a matter of law, the Appellant is not legally entitled to 
apportionment of the Veteran's disability benefits.

The "benefit-of-the-doubt" standard of proof does not apply 
in a simultaneously contested claim, such as this, because 
the benefit of the doubt cannot be given to both parties.  
See Elias v. Brown, 10 Vet. App. 259, 263 (1997) (The benefit 
of the doubt does not apply where there are two claimants).


ORDER

The Appellant is not a proper claimant for apportionment of 
the Veteran's disability benefits. 

.

________________________________	 
________________________________  Milo H. Hawley		
	            Raymond F. Ferner                      
        Veterans Law Judge 			         Acting 
Veterans Law Judge
     Board of Veterans' Appeals                          
Board of Veterans' Appeals                                                  


________________________________
 George E. Guido Jr.
Veterans Law Judge
   Board of Veterans' Appeals


 Department of Veterans Affairs


